Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATUS OF THE CLAIMS: Claims 1-20 are pending in this application.
Election/Restrictions
Applicant's election of species in the reply filed on March 3, 2022 is acknowledged.  All claims will be examined in its entirety.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amin et al. (J’nal of Biomolecular Structure and Dynamics’2018).
This reference discloses Applicant’s methods employing a PDE1 inhibitor on pages 590-607. (See Abstract and pages 590-607).  These methods read on the instant claims.  Since this reference teaches the exact methods, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder et al. (WO2018049417, which corresponds to US Pub. 20120213018).
This reference discloses Applicant’s methods employing a PDE1 inhibitor on pages 1-22 and 31-34. (See Abstract, pages 31-34, Examples and Tables 1-2).  These methods read on the instant claims.  Since this reference teaches the exact methods, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wennogle et al. (WO2014145617, which correspond to US Patent 9545406).
This reference discloses Applicant’s methods employing a PDE1 inhibitor in columns 2-54 and 63-70. (See Abstract, Examples and Columns 63-70). These methods read on the instant claims.  Since this reference teaches the exact methods, Applicant’s claims are anticipated, and thus, rejected under 35 U.S.C. 102.
Conclusion
Claims 1-20 are pending. Claims 1-20 are rejected. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL V WARD/           Primary Examiner, Art Unit 1624